DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Mark Nahnsen in a telephone interview on 02/25/2021.

Claims
Claim 1, in line 6, “adapted to be” has been deleted.
Claim 1, in the last line, “.” has been changed to --, and a mesh filter positioned adjacent a second side of the annular flange, the annular flange, when threaded into the bore retains the position of the mesh filter.--.
Claim 2 has been canceled.
Claim 3, in line 1, “2” has been changed to --1--.
Claim 14, in line 6, “adapted to be” has been deleted.


	Reasons for Allowance
Claims 1, 3-8, 14, 16, and 17 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 14.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed, for example: the tube support, the elongated cylindrical hollow shaft, the inner passage, the annular flange formed at a first end of the hollow shaft, the hollow shaft adapted to be positioned within the inner diameter of the tube so that it is adjacent a first side of the annular flange, the annular flange threadably connected to the bore by rotation of the tube support, the collet, the annular base and a plurality of fingers, the finger includes a first end extending from the base to a second free end, the first end including a flexible portion attached to the base, the second end including a projection extending radially outward, and the mesh filter positioned adjacent a second side of the annular flange, the annular flange, when threaded into the bore retains the position of the mesh filter. 
Also refer to page 5 line 7 through page 6 line 6 in Applicant’s Remarks filed 11/24/2020.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (one member threaded into another) which are similar to the applicant’s claimed invention; US 7900967, US 2071478, and EP 1008796.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/25/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679